UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 99-1513



MICHAEL A. SCOTT,

                                             Plaintiff - Appellant,

          versus


NORFOLK SOUTHERN CORPORATION,

                                              Defendant - Appellee,

          and


D. R. GOODE, individually and in his official
capacity with Northern Southern Corporation;
S. C. TOBIAS, individually and in his official
capacity with Norfolk Southern Corporation; J.
L. MANETTA, individually and in his official
capacity with Norfolk Southern Corporation; D.
W. MAYBERRY, individually and in his official
capacity with Norfolk Southern Corporation; W.
E. HONEYCUTT, individually and in his official
capacity with Norfolk Southern Corporation; L.
D. HALE, individually and in his official
capacity with Norfolk Southern Corporation; T.
A. HEILIG, individually and in his official
capacity with Norfolk Southern Corporation; C.
D. VITTUR, individually and in his official
capacity with Norfolk Southern Corporation; D.
D. GRAAB, individually and in his official
capacity with Norfolk Southern Corporation; A.
L. LUTTRELL, individually and in his official
capacity with Norfolk Southern Corporation; J.
R. GRAY, individually and in his official ca-
pacity with Norfolk Southern Corporation; W.
F. HENLEY, individually and in his official
capacity with Norfolk Southern Corporation; J.
E. PAIR, individually and in his official
capacity with Norfolk Southern Corporation; J.
W. CLEMMER, individually and in his official
capacity with Norfolk Southern Corporation,

                                                        Defendants.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk.    Henry C. Morgan, Jr., District
Judge. (CA-96-257-2)


Submitted:   August 24, 1999            Decided:   October 26, 1999


Before WIDENER, WILLIAMS, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael A. Scott, Appellant Pro Se.       Samuel Johnson Webster,
Heather Ann Mullen, WILLIAMS, KELLY & GREER, Norfolk, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

     Michael A. Scott appeals the district court’s judgment grant-

ing summary judgment to the Appellee and dismissing his claim that

the Appellee retaliated against him by proposing a job transfer to

another location which was subsequently rescinded.      We have re-

viewed the record and the district court’s order and find no

reversible error.    Accordingly, we affirm on the reasoning of the

district court.     See Scott v. Norfolk Southern Corp., No. CA-96-

257-2 (E.D. Va. Mar. 17, 1999).*      We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                            AFFIRMED




     *
       Although the district court’s judgment is marked as “filed”
on March 16, 1999, the district court’s records show that it was
entered on the docket sheet on March 17, 1999. Pursuant to Rules
58 and 79(a) of the Federal Rules of Civil Procedure, it is the
date that the judgment was entered on the docket sheet that we take
as the effective date of the district court’s decision. See Wilson
v. Murray, 806 F.2d 1232, 1234-35 (4th Cir. 1986).


                                  3